      Case 1:19-cv-03840-WMR Document 59 Filed 10/10/19 Page 1 of 6




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

JANE DOE 1,                  )
                             )
      Plaintiff,             )
v.                           )               CIVIL ACTION FILE
                             )               NO.: 1:19-cv-03840-WMR
RED ROOF INNS, INC.; VARAHI  )
HOTEL, LLC; FMW RRI NC, LLC; )
WESTMONT HOSPITALITY         )
GROUP, INC.; WHG SU ATLANTA )
LP; SUB-SU HOTEL GP, LLC;    )
CHOICE HOTELS INTERNATIONAL, )
INC.; LQ PROPERTIES, LLC;    )
CPLG PROPERTIES, LLC;        )
BRE/LQ PROPERTIES, LLC;      )
LA QUINTA WORLDWIDE, LLC;    )
EXTENDED STAY AMERICA, INC.; )
ESA MANAGEMENT, LLC;         )
ESA P PORTFOLIO, LLC;        )
ESA P PORTFOLIO OPERATING    )
LESSEE, LLC; JOHN DOES 1-10, )
                             )
      Defendants.            )

       DEFENDANTS EXTENDED STAY AMERICA, INC., ESA
        MANAGEMENT, LLC, ESA P PORTFOLIO, LLC, AND
   ESA P PORTFOLIO OPERATING LESSEE, LLC’S RESPONSE TO
         PLAINTIFF’S MOTION FOR PROTECTIVE ORDER
           AND LEAVE TO PROCEED ANONYMOUSLY

     COME NOW Defendants Extended Stay America, Inc., ESA Management,

LLC, ESA P. Portfolio, LLC, and ESA P. Portfolio Operating Lessee, LLC
        Case 1:19-cv-03840-WMR Document 59 Filed 10/10/19 Page 2 of 6




(collectively the “ESA”)1, by and through the undersigned counsel, and hereby

responds to Plaintiff’s Motion for Protective Order and Leave to Proceed

Anonymously, as follows:

      In her Motion, Plaintiff makes various contentions that she was a victim of

sex trafficking, that her traffickers present a current and continuing threat to her

safety, and that she wishes to remain anonymous to the general public. ESA is

without information sufficient to form any opinion as to the veracity of Plaintiff’s

allegations, but, at this point, ESA does not oppose Plaintiff’s Motion.2 However,

ESA does note that it does and will object to Plaintiff proceeding to trial

anonymously. In other words, if and when this case is presented to the jury, the

jurors should not be informed that Plaintiff prosecuted the case anonymously and

the case style and Plaintiff herself should be represented to the jury with Plaintiff

using her legal name, as opposed to “Jane Doe”. ESA believes this will allow

Plaintiff to address the alleged risk of retaliation and privacy concerns outlined in

her Motion, and it will also avoid the potential prejudice of having the jurors

1
  ESA hereby expressly reserve and hereby assert any and all available defenses,
including lack of personal jurisdiction, improper venue, insufficient process,
insufficient service of process, failure to state a claim upon which relief can be
granted, failure to join a party, and timeliness of Plaintiff’s claim (i.e. Plaintiff’s
claims are barred by the applicable statute of limitations). By filing the instant
Response, the ESA Defendants do not consent to personal jurisdiction or venue,
which the ESA Defendants hereby expressly contest.
2
  ESA reserves the right to oppose Plaintiff’s anonymity at a later time, should
facts learned in discovery so warrant.
        Case 1:19-cv-03840-WMR Document 59 Filed 10/10/19 Page 3 of 6




improperly conclude that the Court, in allowing Plaintiff to proceed anonymously,

has somehow validated her claims. ESA believes that the risk of such prejudice

would constitute a “threat of fundamental unfairness” under federal case law (see

Plaintiff B v. Francis, 631 F.3d 1310 (11th Cir. 2011)), which can be easily and

equitably remedied by keeping her identity from the general public but revealing it

to jurors.

      Respectfully submitted this 10th day of October, 2019.


                                           WEINBERG, WHEELER,
                                           HUDGINS, GUNN & DIAL, LLC

                                          /s/ Emily M. Adams
                                          Patrick B. Moore
                                          GA Bar No. 520390
                                          Christopher T. Byrd
3344 Peachtree Road, N.E.                 GA Bar No. 100854
Suite 2400                                Shubhra R. Mashelkar
Atlanta, Georgia 30326                    GA Bar No. 475388
(404) 876-2700                            Emily M. Adams
pmoore@wwhgd.com                          GA Bar No. 544199
cbyrd@wwhgd.com
smashelkar@wwhgd.com                      Counsel for Defendants Extended Stay
eadams@wwhgd.com                          America, Inc., ESA Management, LLC,
                                          ESA P Portfolio, LLC, and ESA P
                                          Portfolio Operating Lessee, LLC
       Case 1:19-cv-03840-WMR Document 59 Filed 10/10/19 Page 4 of 6




    RULE 7.1D CERTIFICATE OF TYPE, FORMAT AND FONT SIZE

      Pursuant to Local Rule 7.1D of the United States District Court of the

Northern District of Georgia, the undersigned certifies that the foregoing

submission to the Court was computer-processed, double-spaced between lines,

and used Times New Roman font of 14 point size.

      Dated: October 10, 2019.

                                          /s/ Emily M. Adams
                                          Emily M. Adams
       Case 1:19-cv-03840-WMR Document 59 Filed 10/10/19 Page 5 of 6




                        CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that a copy of the foregoing has been furnished to all

counsel of record herein by filing same via the Court’s CM/ECF electronic filing

system as follows:


           Jonathan S. Tonge, Esq.                 Delia Gervin Frazier
           jtonge@atclawfirm.com                      David S. Sager
            Patrick J. McDonough                    DLA Piper LLP-Atl
     pmcdonough@atclawfirm.com                One Atlantic Center, Suite 2800
        Trinity Hundredmark                    1201 West Peachtree St., N.W.
         thundred@atclawfirm.com                    Atlanta, GA 30309
       ANDERSON, TATE & CARR, P.C.                     404-736-7800
             One Sugarloaf Centre               delia.frazier@dlapiper.com
      1960 Satellite Boulevard, Ste. 4000        david.sager@dlapiper.com
            Duluth, Georgia 30097             Attorneys for CPLG Properties,
             Attorneys for Plaintiff         LLC, LQ Properties, LLC, BRE/LQ
                                                Properties, LLC, La Quinta
                                                      Worldwide, LLC

                 Admir Allushi                   Christopher Shane Keith
       Lewis Brisbois Bisgaard & Smith,      Hawkins Parnell & Young, LLP-GA
                       LLP                                Suite 4000
                    Suite 2900                    303 Peachtree Street, N.E.
            1180 Peachtree St., N.E.               Atlanta, GA 30308-3243
            Atlanta, GA 30309-3521                   skeith@hpylaw.com
         adi.allushi@lewisbrisbois.com         Attorney for Varahi Hotel, LLC
      Attorney for Red Roof Inns, Inc. and
         FMW RRI NC, LLC, Westmont
       Hospitality Group, Inc., WHG SU
      Atlanta, LP, SUB SU Hotel GP, LLC
 Case 1:19-cv-03840-WMR Document 59 Filed 10/10/19 Page 6 of 6




        Sara Marie Turner
         Janelle E. Alleyne
Baker Donelson Bearman Caldwell &
             Berkowtiz-
        420 North 20th Street
    Suite 1600 Wachovia Tower
   Birmingham, AL 35203-5202
   jalleyne@bakerdonelson.com
     Attorney for Choice Hotels
         International, Inc.


This 10th day of October, 2019.

                                    /s/ Emily M. Adams
                                    Emily M. Adams
